      Case 1:19-cv-04355-LGS-GWG Document 586 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                           :      ORDER

                 Plaintiff,                                   :        19 Civ. 4355 (LGS) (GWG)

        -v.-                                                  :

COLLECTOR’S COFFEE INC., et al.,                              :

                  Defendants.                                  :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        To the extent the purpose of Docket # 582 is to seek relief relating to discovery, the
request is denied for failure to comply with paragraph 2.A of the Court’s Individual
Practices. To the extent it seeks a “stay” of the time to respond to Docket # 497, the request is
denied as moot given that the time to respond to that letter expired more than two months
ago. While the letter is unclear that Kontilai has made appropriate efforts to obtain from his
former attorneys a copy of electronic files produced to the SEC, the Court notes that an obvious
method for getting a copy of an electronic file produced to another party is to ask that party to
send a copy.

        On a separate point: in light of the representation in Docket # 585 regarding whether the
attorneys held a conference on September 29, 2020, and the description contained in the
Declaration of George Lambert dated September 29, 2020 (Docket # 579-1), Mr. Lambert is
directed to file letter explaining why it was not misleading to have stated to the Court in his letter
of September 29, 2020 (Docket # 579), that “[o]n September 29, 2020, Kontilai’s new counsel
conducted a conference, at which the latest attempts to get the portions of the representation file
be transferred immediately met the usual pretexts to delay such transfers.” Mr. Lambert is
reminded that a Court relies on representations made in a letter as being completely truthful and
accurate and a Court must not be expected to scour attachments to determine whether statements
made in a letter are misleading. The filing required by this paragraph shall be made on or before
October 9, 2020.

        So Ordered.

Dated: October 5, 2020
       New York, New York
